          Case 1:16-cv-09528-AJN Document 164 Filed 08/20/21 Page 1 of 1




                                          THE CITY OF NEW YORK
GEORGIA M. PESTANA                       LAW DEPARTMENT                                         HANNAH V. FADDIS
Corporation Counsel                           100 CHURCH STREET                                        Senior Counsel
                                              NEW YORK, NY 10007                                Phone: (212) 356-2486
                                                                                                  Fax: (212) 356-1148
                                                                                                 hfaddis@law.nyc.gov


                                                                         August 20, 2021
VIA ECF AND EMAIL
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
NathanNYSDChambers@nysd.uscourts.gov.

                 Re:      Lisa Snead v. City of New York, et al.

                                   15 CV 6915 (ER) (SN)

Your Honor:

       I am the attorney assigned to represent the defendants in the above-referenced matter.
Defendants write to submit copies of their proposed trial exhibits, pursuant to the Court’s
Individual Rules of Practice. 1

        Defendants also write to respectfully request permission to file Exhibit “A” under seal, as
it contains information protected by the law enforcement privilege.


                                                                     Respectfully submitted,


                                                                     /s/_                      ____
                                                                     Hannah V. Faddis
                                                                     Senior Counsel
                                                                     Special Federal Litigation Division
CC:     VIA ECF and EMAIL
        All counsel of record

1
  In accordance with the Court’s Emergency Individual Rules, copies of these exhibits are being submitted by email
rather than in hard copy. Additional copies can be provided to the Court, as needed.
